Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 1, 4-19, 22-31 and 33-38 is pending.
Upon careful consideration and in view of Pre-Appeal Brief; it was decided that to re-open prosequetion.  Therefore, this is a non-final rejection.
 
Action Summary
Claims 1, 4-19, 22-31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Publication 2012/00034280) as applied to claims 1-2, 6-20, 24-37  above, and further in view of Geist (“In Vitro Activity of Zinc Salts against Human Rhinoviruses”, Antimicrobial Agents and Chemotherapy, Volume 31, Number 4, pages 622-624,1987) both are of record is withdrawn.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Publication 2012/00034280) as applied to claims 1-2, 6-20, 24-37 above, and further in view of Witt (U.S. Publication 2001/0006624) both are of record is withdrawn.
However, upon careful considerations, new rejections are made below.

Response to Arguments
Applicants again argue that neither Cohen nor Geist/ Witt teaches that one should use an Eh-rasising compound (an antiviral agent) and a zinc compound of  inhibiting, reducing the occurrence of and /or duration of a viral infection, nor do they 
	With regards to the concentrations of the Eh-raising compound (an anti-viral) and sodium chlorite; Cohen discloses an oral composition into the oral cavity of a subject, the oral composition comprising; a first component comprising about 0.1 percent to about 3.0 percent (w.b) (the concentration of the Eh-raising compound (an anti-viral agent) in the first component may range from about 0.02 percent to about3.0 percent (paragraph 0024) of at least one Eh-raising compound; and a second component comprising about 0.02 percent to about 0.2 percent (w/v) (the second component comprises about 0.02 percent to about 1.0 percent of a zinc compound (paragraph 0037) of a zinc compound (an oral composition comprising a first component comprising from about 0.02 percent to about 3.0 percent of an Eh-raising compound (e.g. sodium chlorite, and a second component comprising about 0.02 percent to about 1.0 percent of a zinc compound i.e. zinc chloride, and about 0.02 percent to about 0.6 percent of cetylpyridinium chloride (CPC).  It would have been obvious to optimize the concentrations of the Eh-raising compound (an anti-viral) and zinc sodium chlorite.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Still further, it is obvious to vary and/or optimize the amount of Eh-raising and Zinc chloride provided in the composition, according to the guidance provided by Cohen, to provide a composition having the desired properties such as the desired In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
Applicants again argue that there's no reasonable expectation of success.  This argument has been fully considered but has not been found persuasive.  Cohen discloses an oral composition into the oral cavity of a subject, the oral composition comprising; a first component comprising about 0.1 percent to about 3.0 percent (w.b) (the concentration of the Eh-raising compound in the first component may range from about 0.02 percent to about3.0 percent (paragraph 0024) of at least one Eh-raising compound; and a second component comprising about 0.02 percent to about 0.2 percent (w/v) (the second component comprises about 0.02 percent to about 1.0 percent of a zinc compound (paragraph 0037) of a zinc compound (an oral composition comprising a first component comprising from about 0.02 percent to about 3.0 percent of an Eh-raising compound (e.g. sodium chorite, and a second component comprising about 0.02 percent to about 1.0 percent of a zinc compound i.e. zinc chloride, and about 0.02 percent to about 0.6 percent of cetylpyridinium chloride (CPC), for delivery to the oral cavity of a subject. Cohen discloses the Eh-raising compound is present from about 0.1 percent to about 1.0 percent (w/v)(the concentration of the Eh-raising compound in the first component may range from about 0.01 percent to about 3.0 percent) And Geist teaches that zinc chloride inhibited human rhinoviruses.  It would have been obvious to one of ordinary skills in the art to administer an Eh-raising compound such as hydrogen peroxide (which is known to kill virsus as evidence by Ortner) and zinc chloride to treat 
Applicants argue that Witt does not make up for the deficiencies of Cohen.  This argument has been fully considered but has not been found persuasive.  Witt discloses a method for the reduction in occurrence of microbial infections (a method for killing the bacterial metabolism and/or suppressing the growth of microorganisms which cause topically-treatable infections and diseases of the oral cavity, by applying to the mucosal tissue of the oral cavity, a safe and effective amount of a composition comprising sodium chlorite; paragraphs [0021], [0024], [0035], [0124]), wherein the reduction in occurrence of microbial infections is over the course of one year (the composition is effective in killing the bacterial metabolism and/or suppressing the growth of microorganisms, wherein the period of such treatment typically ranges from about one day to a lifetime. Cohen discloses an oral composition into the oral cavity of a subject, the oral composition comprising; a first component comprising about 0.1 percent to about 3.0 percent (w.b) (the concentration of the Eh-raising compound in the first component may range from about 0.02 percent to about3.0 percent (paragraph 0024) of at least one Eh-raising compound; and a second component comprising about 0.02 percent to about 0.2 percent (w/v) (the second component comprises about 0.02 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-19, 24-31 and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of particular viral infections such as rhinovirus, influenza virus, parainfluenza virus, coronavirus, respiratory syncytial virus (RSV), poliovirus, picornavirus, foot-and-mouth disease virus, mengovirus, and herpes virus, does not reasonably provide enablement for the treatment of all viruses with the administration of eh-raising compound (e.g. hydrogen peroxide) and zinc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to treat viruses the invention commensurate in scope with these claims. . 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11-13, 18-19, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (U.S. Publication 2016/0000826).
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-19, 22-31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Publication 2012/00034280 and Geist (“In Vitro Activity of Zinc Salts against Human Rhinoviruses”, Antimicrobial Agents and Chemotherapy, Volume 31, Number 4, pages 622-624,1987) both are of record as evidence by Ortner (H₂O₂-Decontamination Technology, H₂O₂ Decontamination Technology.pdf).

	Cohen discloses an oral composition into the oral cavity of a subject, the oral composition comprising; a first component comprising about 0.1 percent to about 3.0 percent (w.b) (the concentration of the Eh-raising compound (an anti-viral agent) in the first component may range from about 0.02 percent to about 3.0 percent (paragraph 0024) of at least one Eh-raising compound; and a second component comprising about 0.02 percent to about 0.2 percent (w/v) (the second component comprises about 0.02 percent to about 1.0 percent of a zinc compound (paragraph 0037) of a zinc compound (an oral composition comprising a first component comprising from about 0.02 percent to about 3.0 percent of an Eh-raising compound (e.g. sodium chlorite, and a second hydrogen peroxide or the Eh-raising oxyhalogen compound sodium chlorite; (paragraphs [0040], [0075])). Cohen discloses wherein the Eh-raising compound is an oxyhalogen compound and the zinc compound in the second component is zinc chloride (an oral composition comprising a first component comprising the Eh-raising oxyhalogen compound sodium chlorite, and a second component comprising zinc chloride; paragraphs [0040], [0044]).  Cohen discloses wherein the oxyhalogen compound in the first component is sodium chlorite (an oral composition comprising a first component comprising sodium chlorite; paragraph [0044]).  Cohen discloses wherein the sodium chlorite or sodium bromite in the first component is stored in a medium having a pH from about 7.0 to about 8.5, and the zinc compound in the second component is stored in a medium having a pH from about 3.0 to about 6.0 (an oral composition is provided comprising a first component comprising sodium chlorite, and the pH of the first component ranges from about 7.0 to 
Cohen does not disclose that hydrogen peroxide is an antiviral nor rhinoviruses
Geist teaches that zinc chloride inhibited human rhinoviruses (page 622, column 1, first - second paragraphs).
Ortner discloses that hydrogen peroxide has the ability to kill bacteria, viruses, fungi and spores.
It would have been obvious to one of ordinary skills to administer the composition of Cohen to treat rhinovirus because is it known in the art that zinc chloride is effective the treatment of rhinovirus as disclosed by Geist and that hydrogen peroxide is known to kill viruses as evidence by Ortner with a reasonable expectation of success absence evidence to the contrary.  One would have been motivated to administer Eh-raising compound and zinc chloride to treat rhinovirus because it is known in the art that zinc chloride is useful in the treatment of rhinovirsus and that Eh-raising compound (an anti-viral agent) such as hydrogen peroxide (which is a known to kill viruses as evidence by Orther) as taught by Cohen (paragraph 0049) is useful in the treatment of viral infections with a reasonable expectation of success absence evidence to the contrary.


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Publication 2012/00034280 and Geist (“In Vitro Activity of Zinc Salts against Human Rhinoviruses”, Antimicrobial Agents and Chemotherapy, Volume 31, Number 4, pages 622-624,1987) as applied to claims 1, 4-19, 22-31, 33-37 above, and further in view of Witt (U.S. Publication 2001/0006624) both are of record.

Cohen as taught above.
	Cohen does not disclose wherein the reduction in occurrence of microbial infections is over the course of one year.
	Witt discloses a method for the reduction in occurrence of microbial infections (a method for killing the bacterial metabolism and/or suppressing the growth of microorganisms which cause topically-treatable infections and diseases of the oral cavity, by applying to the mucosal tissue of the oral cavity, a safe and effective amount of a composition comprising sodium chlorite; paragraphs [0021], [0024], [0035], [0124]), wherein the reduction in occurrence of microbial infections is over the course of one year (the composition is effective in killing the bacterial metabolism and/or suppressing the growth of microorganisms, wherein the period of such treatment typically ranges from about one day to a lifetime; paragraphs [0024], [0131]).
	It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method for the reduction in occurrence of microbial infections, comprising administration to the oral cavity of sodium chlorite, as previously disclosed by Cohen, in order to have provided for a method for the reduction in occurrence of microbial infections, comprising administration to the oral cavity of sodium chlorite, wherein the reduction in occurrence of microbial infections is over the course of 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 4-19, 22-31, 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-38 of copending Application No. 17/253910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating viral infections with the administration of an Eh-raising compound and Zinc. The difference between the two applications is that the ‘910 is drawn to a microbial infection and dependent claims recite that the microbial infection is an viral infection (see claim 3).  Therefore, there are significant overlapping scopes of inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 


Conclusion
Claims 1, 4-19, 22-31, 33-38 is rejected.
No claims are allowed.

Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.